Citation Nr: 1613185	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-44 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 
 
2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from October 1972 to August 1975.

The matter is before the Board of Veterans' Appeals (Board) on appeal from November 2007 and July 2009 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board notes that the Veteran's file was transferred to the RO in Des Moines, Iowa. 

The Veteran testified before a Decision Review Officer (DRO) in June 2011.  The Veteran also testified before the undersigned in June 2013.  Both transcripts have been associated with the claims file. 

In a December 2013 decision, the Board remanded the appeal for further development.  

In a May 2015 decision, the Board denied the appeal.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC).  A January 2016 Joint Motion for Remand (JMR) vacated and remanded the May 2015 Board decision for additional reasons and bases.  The appeal is now back before the Board.

In February 2016 the Veteran submitted additional evidence with a waiver of initial agency of jurisdiction review.  

This case was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals the June 2013 Board hearing transcript. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regards to the Veteran's claim for diabetes, as noted in the JMR, at the June 2011 DRO hearing the Veteran reported that while he was on board the USS Thomaston he "went up and down the Saigon River in late March/April 1975".  The Defense Personnel Records Information Retrieval System (DPRIS) report indicates that there is no evidence of record that indicates that the ship entered the inland waterways of Vietnam or that the Veteran or anyone on his ship set foot on land.  However, the report submitted by DPRIS only indicates that deck logs were reviewed for the month of April 1975 and there is no indication in the record that deck logs for the month of March 1975 were searched.  As such, a remand is necessary to obtain the March 1975 deck logs for the USS Thomaston.  

Additionally, the Board finds that on remand all outstanding VA treatment records should be associated with the Veteran's claim file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated February 2014 to the present.  

2. Contact the appropriate facility to request complete deck logs for the USS Thomaston for March 1975 to determine the location of the USS Thomaston, to include if the USS Thomaston anchored in or entered the mouth of the Saigon River.  All requests and responses received should be associated with the claims file.  If the complete deck logs are unavailable, a formal finding of unavailability should be prepared and associated with the claims file.

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




